 


109 HR 1373 IH: To amend title 10, United States Code, to provide leave for members of the Armed Forces in connection with adoptions of children, and for other purposes.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1373 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Cardoza (for himself and Mrs. Jo Ann Davis of Virginia) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide leave for members of the Armed Forces in connection with adoptions of children, and for other purposes. 
 
 
1.Adoption leave for members of the Armed Forces adopting children
(a)AuthoritySection 701 of title 10, United States Code, is amended by adding at the end the following new subsection:

(i)
(1)Under regulations prescribed by the Secretary of Defense, a member of the armed forces adopting a child in a qualifying child adoption is entitled to 21 days of leave to be used in connection with the adoption.
(2)For the purpose of this subsection, an adoption of a child by a member is a qualifying child adoption if the member is eligible for reimbursement of qualified adoption expenses for such adoption under section 1052 of this title.
(3)In the event that two members of the armed forces who are spouses of each other adopt a child in a qualifying child adoption, only one such member shall be entitled to leave under this subsection. Such members shall elect which such member shall be entitled to such leave.
(4)Leave under paragraph (1) is in addition to other leave provided under other provisions of this section..
(b)Effective dateSubsection (i) of section 701 of title 10, United States Code (as added by subsection (a)), shall take effect on October 1, 2005. 
 
